Citation Nr: 0715545	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that the veteran's claim originally included 
the issues of entitlement to service connection for residuals 
of SFW of the right side of the face and entitlement to a 
compensable rating for hemorrhoids.  These issues were also 
denied by way of the rating decision dated in June 2004.  The 
veteran submitted his notice of disagreement as to all four 
issues in December 2004.  In addition to the issues of 
service connection for hearing loss and tinnitus, the issues 
of service connection for residuals of SFW of the right side 
of the face and an increased rating were included in the 
statement of the case (SOC) that was issued in December 2004.  

The veteran's substantive appeal was received in January 
2005.  He specifically listed the issues he wished to appeal.  
These issues included entitlement to service connection for 
hearing loss and tinnitus.  He stated that these issues "are 
the two that I'm in disagreement with."  He did not include 
the issues of service connection for residuals of SFWs of the 
right side of the face or an increased rating for 
hemorrhoids.  While the representative has referred to the 
SFWs of the face and to the veteran's hemorrhoids in 
appellate briefs, however, it is clear from the veteran's 
correspondence that he is not pursuing these matters.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.200 (2006); Roy v. Brown, 5 Vet. App. 
554 (1993).  As the veteran has made it clear that he is not 
appealing the matters of entitlement to service connection 
for residuals of SFWs of the right side of the face and for 
an increased rating for hemorrhoids, the Board does not have 
jurisdiction over these issues.


FINDINGS OF FACT

1.  There is a lack of competent evidence of current right 
ear hearing loss disability.

2.  There is a lack of competent evidence of a nexus between 
current left ear hearing loss disability and service, to 
include manifesting to a compensable degree within one year 
following discharge from service and continuity of 
symptomatology.  

3.  There is a lack of competent evidence of a diagnosis of 
tinnitus or of a nexus between the veteran's complaints of 
ringing in the ears and service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service and sensorineural hearing loss may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate these claims.  In this regard, letters 
to the veteran from the RO in April 2003 and November 2005 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, to include VA examination reports in 
August 2003 and March 2004, and statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Background

It is the veteran's contention that current hearing loss and 
tinnitus are of service origin.  He specifically relates that 
these conditions resulted from inservice noise exposure from 
guns and weapons.  

Audiometric testing at time of service entrance in February 
1969, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-10

5
LEFT
5
0
-5

15

Audiometric testing at time of service discharge in March 
1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Post service records include private treatment records dated 
in 1998 which reflect that the veteran complained of tinnitus 
and hearing loss, particularly in the left ear.  The veteran 
reported that the ringing had been present for one or two 
years.  

On audiological evaluation in April 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

15
LEFT
15
15
10
35
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears was noted.  The audiologist diagnosed 
moderate high frequency sensorineural hearing loss in the 
left ear and right ear slight high frequency loss at 6000 and 
8000 Hertz.  

Upon VA audiological examination dated in August 2003, the 
veteran reported that he had a bilateral hearing loss, worse 
in the left.  He also reported constant tinnitus.  He said 
that his hearing loss became evidence to him around 1998.  He 
denied vertigo and ear infections.  He reported inservice 
noise exposure from artillery, and he had no ear protection.  
He also noted that he had no postservice noise exposure.  The 
veteran reported that the tinnitus began around 1997.  

On the authorized audiological evaluation in, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
30
LEFT
10
15
5
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

The examiner noted that hearing in the right ear was within 
normal limits from 250 Hertz through 3000 Hertz with a mild 
sloping to moderately severe sensorineural hearing loss from 
4000 to 8000 Hertz.  The left ear was considered to be within 
normal limits from 250 through 2000 Hertz with a moderate 
sloping to moderately severe sensorineural hearing loss from 
3000 to 8000 Hertz.  

The examiner noted that while the veteran reported that his 
only noise exposure was during service, audiometric testing 
at time of discharge showed hearing acuity that was within 
normal limits.  Thus, it was not likely that any current 
hearing impairment was of service origin.  Similarly, 
tinnitus first noted in 1997 was not likely to be related to 
inservice noise exposure from many years before.  

In a March 2004 report, another VA audiologist concurred with 
the findings made by the examiner in August 2003.  The 
examiner also noted that the veteran's entrance and exit 
audiology exams were normal.  



Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss 
and tinnitus.  

The evidence shows that only the hearing loss in the left ear 
meets the criteria under the provisions of 38 C.F.R. § 3.385.  
Thus, as to the claim for service connection for right ear 
hearing loss, the claim cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  None of the audiological evaluations in the claims 
file, to include the ones conducted in service, show that the 
veteran's hearing loss in the right ear rose to the level of 
a "disability" for VA purposes.  Service connection for right 
ear hearing loss is denied on the basis of no current 
disability.

The Board is aware that a private physician in 1998 and VA 
examiner in 2003 have noted that the veteran has high-tone 
sensorineural hearing loss in the right ear in the upper 
frequencies (e.g. 6000 and 8000 Hertz).  As noted above, 
sensorineural hearing loss is a "chronic disease" where 
service connection may be warranted if it manifests to a 
compensable degree within one year following discharge from 
service.  However, it must be noted that there is no 
indication that the veteran incurred a bilateral hearing loss 
"disability" to a compensable degree within one year of 
separation from service.  The mere fact that a veteran has an 
organic disease of the nervous system during or after service 
is not determinative unless that disease results in 
"disability."  For hearing loss purposes, VA has defined a 
hearing loss "disability" as a condition that meets the 
provisions of 38 C.F.R. § 3.385.  Because the veteran's 
hearing loss in the right ear does not meet those criteria, 
he cannot be awarded service connection for a right ear 
hearing loss "disability."

As to the left ear, the level of hearing loss shown in 
audiological evaluations meets the criteria for a hearing 
loss disability under the provisions of 38 C.F.R. § 3.385, 
and therefore there is competent evidence of current 
disability.  However, the preponderance of the evidence is 
against a finding that the post service left ear hearing loss 
had its onset in service, to include manifesting to a 
compensable degree within one year following the veteran's 
discharge from service.  For example, at time of entrance 
into service, the veteran's pure tone thresholds were 15 or 
less.  And, at time of discharge from service, his puretone 
thresholds were all 0 decibels.  Both examination results are 
considered normal.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss). 

Initial postservice evidence of left ear hearing loss was not 
noted until 1998 and was confirmed upon VA testing in 2003.  
Thus, it was over 25 years after service before left ear 
hearing loss was demonstrated.  

No medical professional has attributed the veteran's post 
service left ear hearing loss to service and/or noise 
exposure in service.  VA obtained a medical opinion in 2003 
which did not support the veteran's contention that his 
current hearing loss was of service origin.  The opinion was 
supported by another audiologist in 2004.  Without competent 
evidence of a nexus between the postservice left ear hearing 
loss and service, the Board finds no basis to grant service 
connection for left ear hearing loss disability.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is also 
against the grant of service connection for tinnitus.  The 
service medical records are silent for complaints of tinnitus 
or ringing in the ears.  It was not until private records 
dated in 1998 reported ringing in the ears that had been 
present for one or two years.  His complaints of tinnitus 
continue on more recent examinations.  

While tinnitus is indicated, there is a lack of competent 
evidence that this condition is related to the veteran's 
service to include evidence of continuity of symptomatology.  
As noted above, the veteran first reported tinnitus in 1998, 
at which time, he stated that he had experienced tinnitus in 
the last couple of years.  Such is evidence against a finding 
that tinnitus had its onset in service.  Most importantly, no 
medical professional has provided a nexus between the post 
service reports of tinnitus and service.  In fact, VA 
examiners have specifically opined that postservice tinnitus 
is not related to military service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed bilateral hearing loss and tinnitus 
from noise exposure in service.  To the extent that he claims 
he has current right ear hearing loss, that his current left 
ear hearing loss had its onset in service, or that he has 
tinnitus as a result of service, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


